In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 

No. 12‐3204 
QUINCY NERI, 
                                                  Plaintiff‐Appellant, 

                                  v. 

MELINDA MONROE, et al., 
                                               Defendants‐Appellees. 
                      ____________________ 

             Appeal from the United States District Court 
                 for the Western District of Wisconsin. 
       No. 11‐cv‐429‐slc — Stephen L. Crocker, Magistrate Judge. 
                      ____________________ 

   ARGUED JANUARY 25, 2013 — DECIDED AUGUST 12, 2013 
                ____________________ 

   Before EASTERBROOK, Chief Judge, and BAUER and KANNE, 
Circuit Judges. 
    EASTERBROOK,  Chief  Judge.  Quincy  Neri  designed  a  glass 
sculpture  that  Architectural  Building  Arts  installed  in  the 
ceiling of the entrance hallway at Linda Hughes’s condomin‐
ium  in  Madison,  Wisconsin.  As  part  of  its  renovation  of 
Hughes’s  whole  residence,  Architectural  Building  Arts  re‐
moved  the  foyer’s  dome  (which  had  been  decorated  with  a 
No. 12‐3204                                                           2 

mural) and installed a vaulted ceiling to which the sculpture 
was  attached.  Leslie  Sager  designed  the  lighting  for  the  re‐
vised  entryway.  With  Hughes’s  consent,  Eric  Ferguson  took 
before,  during,  and  after  photographs  of  the  project;  two  of 
these  include  the  sculpture. Architectural  Building Arts  put 
copies of the photos  on its web site and included them in a 
newsletter  and  an  application  for  an  architectural  award. 
Sager  posted  them  on  her  own  web  site,  while  Ferguson 
posted  them  to  his  Flickr  page. Architectural  Building Arts, 
Sager,  and  Ferguson  all  sought  to  exemplify  the  skills  they 
had contributed. 
    This  lawsuit  has  been  their  reward.  Neri  contends  that 
Architectural Building Arts (plus Melinda Monroe and Steve 
Larson, its owners), Sager, and Ferguson violated her  copy‐
right in the sculpture, which she calls “Mendota Reflection.” 
A  magistrate  judge,  presiding  by  consent  under  28  U.S.C. 
§636(c),  dismissed  the  suit  on  the  ground  that  Neri  lacks  a 
registration of her copyright. Although a copyright exists au‐
tomatically as soon as a work is fixed in a tangible medium, 
17 U.S.C. §102(a), litigation to enforce a copyright is permis‐
sible only after it has been registered. 17 U.S.C. §411(a). Neri 
submitted for registration a collection of photographs of her 
unpublished  works,  including  Mendota  Reflection,  and  the 
Register  of  Copyrights  issued  a  certificate  of  registration 
(No. VAu 1‐066‐185). But the court concluded that the appli‐
cation was defective and the certificate invalid. 
    The  magistrate  judge  discussed  several  ways  of  charac‐
terizing  the  registration—as  a  stand‐alone  registration  of 
Mendota Reflection, as a compilation or group work, and as 
a “collection”, which can be registered as a single work that 
covers  all  of  its  constituents.  The  judge  found  each  of  these 
3                                                             No. 12‐3204     

approaches wanting.  We do not  need  to get  beyond §408(a) 
and 37 C.F.R. §202.3(b)(4), which deal with the requirements 
for  collections  of  unpublished  works.  Here’s  the  important 
part of the regulation: 
     In the case of unpublished works: all copyrightable elements that 
     are  otherwise  recognizable  as  self‐contained  works,  and  are 
     combined  in  a  single  unpublished  “collection.”  For  these  pur‐
     poses, a combination of such elements shall be considered a “col‐
     lection” if: 
         (1) The elements are assembled in an orderly form; 
         (2) The combined elements bear a single title identifying the 
         collection as a whole; 
         (3) The copyright claimant in all of the elements, and in the 
         collection as a whole, is the same; and 
         (4) All of the elements are by the same author, or, if they are 
         by different authors, at least one of the authors has contrib‐
         uted copyrightable authorship to each element. 
     Registration of an unpublished “collection” extends to each cop‐
     yrightable element in the collection and to the authorship, if any, 
     involved in selecting and assembling the collection. 

37 C.F.R. §202.3(b)(4)(i)(B). There’s no dispute about three of 
these  four  requirements.  The  submission  has  a  single  title 
(“Artwork  of  Q”),  and  Neri  claims  copyright  in  each  of  the 
sculptures  and  in  the  collection  as  a  whole.  But  the  magis‐
trate  judge  found  that  Neri’s  submission  was  not  in  an  “or‐
derly form” and therefore could not be registered. 
   The  magistrate  judge  described  Neri’s  submission  as  a 
booklet  containing  photographs  of  several  sculptures,  plus 
some  loose  photographs.  The  sculpture  installed  at  the 
Hughes residence is included among the loose photographs 
but not the booklet. The magistrate judge thought this disor‐
derly  and  thus  ineligible  for  registration.  We  tried  to  verify 
No. 12‐3204                                                       4 

this  by  looking  for  ourselves  but  encountered  an  obstacle: 
the material Neri submitted for registration is not in the rec‐
ord. Apparently  the  magistrate  judge  drew  his  understand‐
ing from questions and answers during depositions. At least 
once, Neri described her submission as the magistrate judge 
did; but at oral argument in this court Neri (who argued her 
own appeal) insisted that a photo of Mendota Reflection is in 
the  booklet.  The  problem  may  be  terminological;  Neri  may 
have used the title “Mendota Reflection” for more than one 
sculpture.  But  it  is  hard  to  understand  how  a  court  could 
conclude that a given submission is not “in an orderly form” 
when the submission cannot be examined. 
    Neri is the plaintiff, and a plaintiff who fails to put essen‐
tial information into the record usually loses, but she has the 
benefit  of the Register’s certificate, which gives  her claim at 
least prima facie support. 17 U.S.C. §410(c). This means that 
the defense needed to show why the court should disregard 
the registration, and absence of evidence redounds to the de‐
fense’s detriment. 
    The  magistrate  judge  thought  that  only  a  single  bound 
book or booklet is an “orderly” way to present photographs 
of sculptures. If, as Neri contends, the Hughes sculpture is in 
the  booklet,  then  this  understanding  implies  that  the  regis‐
tration is valid. What is more, we do not see why only a sin‐
gle document can be orderly. The Register did not say so, ei‐
ther in issuing the regulation or in evaluating Neri’s submis‐
sion. The Register found the submission adequate; a district 
court should not set aside an agency’s application of its own 
regulations without a strong reason. 
     Although the district court thought Neri’s form disorder‐
ly, it did not rely on any legal authority that establishes how 
5                                                         No. 12‐3204        

much  order  is  required.  We  have  found  several  discussions 
of  registration  under  §202.3(b)(4)(i)(B),  but  none  of  these 
tackles the “orderly form” question. See Fonar Corp. v. Dome‐
nick, 105 F.3d 99 (2d Cir. 1997) (holding that a set of comput‐
er programs was in an orderly form but without providing a 
definition of that term); Szabo v. Errisson, 68 F.3d 940 (5th Cir. 
1995); L.A. Printex Industries, Inc. v. Aeropostale, Inc., 676 F.3d 
841  (9th  Cir.  2012);  United  Fabrics  International,  Inc.  v.  C&J 
Wear, Inc., 630 F.3d 1255 (9th Cir. 2011). We are on our own. 
    Registration  is  required  for  litigation  but  not  for  the  ex‐
istence  of  copyright.  This  implies  that  registration  serves  a 
record‐keeping  function.  It  pins  down  details  about  what 
intellectual‐property rights have been claimed. Cf. Reed Else‐
vier,  Inc.  v.  Muchnick,  559  U.S.  154  (2010)  (registration  is  a 
procedural  but  not  a  jurisdictional  requirement).  The  most 
important  detail  is  authorship—not  simply  who  owns  the 
copyright, but also the dates of the author’s birth and death 
(since  a  copyright  lasts  for  the  author’s  life  plus  70  years). 
The statute specifies nine pieces of information that a regis‐
tration must include. 17 U.S.C. §409. Defendants do not deny 
that  Neri’s  submission  included  all  of  those  nine  that  apply 
to her  claim. The regulation  exercises a power conferred by 
§409(10):  an  applicant  must  supply  “any  other  information 
regarded by the Register of Copyrights as bearing upon the 
preparation  or  identification  of  the  work  or  the  existence, 
ownership, or duration of the copyright.” 
   Since the “orderly form” requirement implements a stat‐
ute allowing the Register to require “other information”, the 
key  question  must  be  whether  the  submission  is  organized 
well enough to permit users and courts to pin down the “in‐
formation”  on  which  copyright  enforcement  depends.  The 
No. 12‐3204                                                           6 

Copyright Office said exactly this in a letter to Neri, conclud‐
ing  that  her  registration  is  valid  because  “the  works  have 
been presented to us in a format from which they can readily 
be  identified.”  This  implies  that  loose  photographs  could 
suffice  if  numbered  or  labeled  (for  example,  if  each  were 
named, as the Office’s letter said that Neri’s submissions had 
been). 
    Any organization that enables a court to associate a work 
underlying  the  suit  with  a  work  covered  by  a  registration 
ought  to  do  the  trick.  If  a  booklet  (or  PDF  file)  with  page 
numbers  is  orderly  enough—as  the  magistrate  judge 
thought—a sequence of loose but numbered or named pho‐
tographs  should  be  enough  too.  Many  a  folder  of  photo‐
graphs  is  better  organized  than  a  slapdash  assortment  run 
off by a corner print shop. If the Hughes sculpture is identi‐
fiable  in  the  registration,  that  should  do.  But  if,  as  defend‐
ants  suggest,  it  is  not  depicted  at  all—if  the  materials  that 
Neri submitted to the Copyright Office contain only photos 
of sculptures similar to the one she made for Hughes—then 
registration VAu 1‐066‐185 does not support this suit. 
    Anticipating that we might not accept the district court’s 
conclusion, defendants ask us to affirm the judgment on an 
alternative ground: that Fritz Schomburg rather than Neri is 
the  author  of  Mendota  Reflection.  Schomburg  is  a  glass‐
blower (a gaffer) who made the 60 or so glass elements of the 
sculpture. Neri assisted by making molten glass available as 
Schomburg needed it. Defendants say that Schomburg’s sta‐
tus  as  the  gaffer  makes  him  the  “true”  author  of  the  sculp‐
ture.  This  assumes  that  only  a  change  of  form—here,  from 
drawings  to  glass—creates  intellectual‐property  rights.  De‐
fendants might as well say that the typesetter owns a book’s 
7                                                      No. 12‐3204       

copyright  or  that  the  members  of  an  orchestra  who  play  a 
new composition using their own interpretations of the score 
become the music’s authors. 
    Most  intellectual  property  is  created  in  stages.  Neri’s 
claim depends not on her role as aide while Schomburg blew 
the glass, but on her design work: she decided what kind of 
glass would be created, in what shapes and colors, attached 
to  what  armatures,  and  where  the  glass  elements would  go 
relative to the ceiling and each other. The resulting whole is 
the  sculpture  in  which  Neri  claims  copyright.  To  the  extent 
that Schomburg added features in the course of blowing the 
glass, he has a separate claim of intellectual property in a de‐
rivative work, but this does not detract from Neri’s rights. 
    On remand, the district court may wish to take up other 
issues  ahead  of  the  “orderly  form”  question.  One  possible 
defense is consent from a joint author. Hughes approved the 
photography  and  its  display,  as  did  Architectural  Building 
Arts. Both Hughes and Architectural Building Arts have po‐
tential claims to authorship—and, when a work has multiple 
authors, any of them can authorize reproduction. According 
to  some  evidence  in  discovery,  both  Hughes  and  Architec‐
tural  Building Arts  exercised  discretion  over  the  colors  and 
arrangement  of  the  60  individual  glass  pieces.  Neri  denies 
that they played any such role, and we can’t resolve that dis‐
pute on appeal. 
    Another potential defense is fair use. Architectural Build‐
ing  Arts  and  Sager  were  entitled  to  document  their  own 
roles  in  renovating  Hughes’s  home.  It  was  not  possible  to 
show  what  they  had  accomplished  without  displaying  the 
sculpture  along  with  the  furniture  and  other  aspects  of  the 
foyer.  None  of  the  defendants  offered  the  photographs  for 
No. 12‐3204                                                          8 

sale.  It  is  hard  to  imagine  that  any  viewer  would  have 
deemed a photograph of the Hughes vestibule to be a substi‐
tute for an original Neri artwork. (Neri does not contend that 
she  sells  photos  of  her  works  or  that  the  defendants’  activi‐
ties have reduced her ability to start offering photos or other 
derivative works. To the contrary, Neri has placed pictures of 
Mendota  Reflection  on  her  own  web  site, 
http://www.quincyneri.com/#!glass,  which  anyone  can  ac‐
cess  for  free.)  It  is  also  hard  to  imagine  that  these  photo‐
graphs  reduced the demand for Neri’s  art. They seem  more 
like free advertising. But again the parties have not come to 
grips on the fair‐use issue, so we cannot resolve it on appeal. 
    One final comment. Neri contends that she has registered 
the Hughes sculpture by itself, avoiding all issues about the 
“collection” regulation. She did not alert the district court to 
this until after the summary‐judgment briefs had been filed, 
and  the  magistrate  judge  did  not  abuse  his  discretion  by 
concluding that Neri had waited too long. Now that the case 
must  be  reconsidered  in  the  district  court,  however,  the 
judge  may  think  it  prudent  to  revisit  this  subject,  which 
could avoid any need to go back over whether the “Artwork 
of Q” submission allows litigation about defendants’ photo‐
graphs that include the Hughes sculpture. 
                                         VACATED AND REMANDED